DETAILED ACTION
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 14, 2021 has been entered.  
Claims 28-44 are currently pending and directed toward USING PKI FOR SECURITY AND AUTHENTICATION OF CONTROL DEVICES AND THEIR DATA.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's response.
Response to Arguments
Applicant’s arguments with regards to claims 28-44 have been fully considered, and they are persuasive in regards to priority.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 43 recites the limitation "the blockchain".  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 28-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  of US 10652031 patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 28-44 of the instant application correspond to elements of claims 1-15 of the US 10652031 patent. The above claims of the present application would have been obvious over claims of the patent because each element of the claims of the present application is anticipated by the claims of the patent and as such are unpatentable for obviousness-type double patenting (In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).
Allowable Subject Matter
Claims 28-44 are indicated as allowable over prior art.
The following references were considered by Examiner:
Ranganathan et al. (Pub. No.: US 2012/0233665, Pub. Date: Sep. 13, 2012);
Evered et al. (Android* Devices in a BYOD Environment, October 2013, 6 pages);
Tola et al. (US 10,778,659, priority at least Jan. 29, 2014);
Hardjono et al. (US 2007/0143629, Pub. Date: Jun. 21, 2007);

Nakamoto (Bitcoin: A Peer-to-Peer Electronic Cash System, 2008, 9 pages);
Szabo (Formalizing and Securing Relationships on Public Networks, First Monday, 2(9), 1997, 21 pages ).
The mapping of cited references to the claimed invention is provided below:
As per claim 28, Ranganathan teaches a method, executed by one or more computers, for real-time estimation of trustworthiness of data in a computer network (Because the trust or reputation score is dynamic, a system receiving a transaction from the device can have more accurate (e.g., more recent or current) information about the device. This will allow a more accurate assessment of the risk associated with the transaction request. Ranganathan, [0007]), the method comprising:
storing a trust score for each of a plurality of electronic device in the computer network (Every time a device interacts with the system, such as by making a transaction request, making a transaction, authenticating, adding/deleting apps, etc., all of the connection related parameters are recorded and stored in the database as device history data. Ranganathan, [0035], and By taking into account the complete device history data a certain device has generated within the system, a device reputation or trust score is calculated. Ranganathan, [0046]), wherein each of the trust scores limits access to certain records or certain documents (This risk may be referred to as the total reputation score or a total fraud score, obtained at step 118. Note that the total reputation score may utilize additional scores, a subset of the above scores, or other combinations of information. The fraud score may be used by the service provider, along with other information, to authorize, deny, or request additional information in response to a transaction request. Ranganathan, [0067]);

MOTIVATION: Like other bring-your-own devices, every Google Android*-based device that connects to the corporate network receives a trust score, which then determines the trust level and corresponding services that the employee can access (Evered, Figure 1).
Ranganathan  in view of Evered further teaches attributing a new trust score to the second electronic device, by the first electronic device (FIG. 1 is a flow diagram illustrating a process 100 for assigning a fraud or trust score. Process 100 may begin in response to a server, such as managed or controlled by a service or payment provider, receiving a transaction request (e.g., a payment request), Ranganathan, [0065]);
increasing or decreasing the stored trust score for the second electronic device (So in this case a device with a good reputation on a bad/previously compromised network or a device with a good reputation with a potentially compromised profile would be treated as a less trustworthy than one with a known good profile and good reputation. Ranganathan, [0062]) based on the new trust to generate a total trust score for the second electronic device (This risk may be referred to as the total reputation score or a total fraud score, obtained at step 118. Note that the total reputation score may utilize additional scores, a subset of the above scores, or other combinations of information. Ranganathan, [0067]);
inviting the second electronic device by the first electronic device to establish a communication line with the first electronic device, when the total trust-score of the second electronic device is greater than a predetermined score (In step Dl, a continuing score update 
establishing a secure communication line between the first electronic device and the second electronic device (For example, applications 425 may include interfaces, apps, and communication protocols that allow the user to receive and transmit information through online sites and payment provider server 470. Applications 425 may also include security applications for implementing client-side security features, Ranganathan, [0080]).
As per claim 29, Ranganathan in view of Evered teaches the method of claim 28, further comprising issuing a digital certificate to the secure communication line between (For authentication, Android 4.0 and higher versions include an email application that supports two-factor authentication to allow client certificate authentication for Microsoft Exchange Server* accounts. Evered, page 5).
MOTIVATION: In the browser, if the server requests a certificate authentication, it uses two-factor authentication to prompt the employee for a client certificate (Evered, page 5).
As per claim 30, Ranganathan in view of Evered teaches the method of claim 28, but does not teach further comprising preventing a third device for which a secure communication line to the first or second electronic device has not been established from communicating with the first or second electronic device, Tola however teaches further comprising preventing a third device for which a secure communication line to the first or second electronic device has not been established from communicating with the first or second electronic device (As yet another 
MOTIVATION: The local system may comprise an internal security/policy engine configured to monitor packet flow and transmission of critical data. As each device agent 4520 establishes secure communication with the LDC 4500, and as the LDC 4500 has the ability to send updates to all IoT devices associated with the local system, only authorized peer device communications may be allowed depending on the embodiment (Tola, Column 56, lines 9-16).
As per claim 31, Ranganathan in view of Evered teaches the method of claim 28, but does not teach IoT, Tola, however teaches wherein the first electronic device and the second electronic device are Internet-of-things (IoTs) (The present disclosure relates to systems and methods for communicating over a IoT network, including encrypting and decrypting communications of data over the network for providing enhanced security. Tola, ABSTRACT).
MOTIVATION: The Internet of Things ("IoT') generally refers to a system of devices capable of communicating over a network, including the communications of data over the network. The devices can include everyday objects such as thermostat systems, door locks, faucets, washers, dryers, lamps, kitchen appliances, automobiles, as well as enterprise devices such as printers, routers, mobile phones and any other device able to connect to any type of network. Network communications for such devices may be used to facilitate enterprise or IoT device initialization, automation, data capture, security, providing alerts, personalization of 
As per claim 32, Ranganathan in view of Evered teaches the method of claim 28, further comprising grouping the first electronic device, the second electronic device and the plurality of more electronic devices into different groups based on a predetermined criterion, and establishing a minimum trust-score as the predetermined score for one or more of the groups (Ranganathan, [0066]).
As per claim 33, Ranganathan in view of Evered teaches the method of claim 32, further teaches grouping (Ranganathan, [0066]) but does not teach wherein grouping the electronic devices includes group membership and a plurality of associated rules in a respective certification for a respective secure communication line, Veltri however teaches wherein grouping the electronic devices includes group membership and a plurality of associated rules in a respective certification for a respective secure communication line (Let us consider a multicast group communication scenario in which the same data has to be securely sent to a group of destinations. In order to guarantee data confidentiality, the sent message has to be encrypted with a secret (group) key shared by, and only by, all group members. We consider a dynamic scenario in which, at any time, a new user may join the system as new group member and an old user may leave the group. As described in the previous sections, this requires a suitable group key distribution protocol, able to distribute a new key to all members upon every change of group membership. We consider a key distribution scenario based on a trusted KDC that takes care of: 
MOTIVATION: to efficiently distribute and manage a group key in generic ad hoc networks and Internet of Things, while reducing the computational overhead and network traffic due to group membership changes caused by users’ joins and leaves (Veltri, ABSTRACT).
As per claim 34, Ranganathan in view of Evered teaches the method of claim 32, wherein said grouping is based on an interface to a website, a webpage or an application (Ranganathan, [0080]).
As per claim 35, Ranganathan in view of Evered teaches the method of claim 32, wherein said grouping and respective trust scores limit access to certain records, certain documents, or certain websites (Ranganathan, [0067]).
As per claim 36, Ranganathan in view of Evered teaches the method of claim 28, but does not teach wherein each of the trust scores is encrypted, Hardjono however teaches wherein each of the trust scores is encrypted ( Hardjono, [0038], [0040], [0085]).
MOTIVATION: if digest collector 815 has access to public key 860 of certificate 865 of authenticator entity 145, then digest collector 815 can encrypt integrity report 170 (of FIG. 1) using public key 860. This can provide additional confidentiality while transmitting integrity report 170 to digest evaluator plug-in 855 of authenticator entity 145 (Hardjono, [0090]).
As per claim 37, Ranganathan in view of Evered teaches the method of claim 28, but does not teach a blockchain data repository, Tola however teaches wherein each of the trust scores and the certificate are recorded on a blockchain data repository (Other embodiments 
MOTIVATION: To protect against exploits such as cold boot or RAM or similar, attacks, certain embodiments of the present disclosure might require all encryption options to be signed using a known certificate or key. Other embodiments might, instead, require that the encryption objects or code be sent in an encrypted format (Tola Column 25, lines 13-18)
As per claim 38, Ranganathan in view of Evered teaches the method of claim 33, but does not teach smart contract, Shabo however teaches wherein the plurality of associated rules is executed by a smart contract recorded on a blockchain (As another example, consider a hypothetical digital security system for automobiles. The smart contract design strategy suggests that we successively refine security protocols to more fully embed in a property the contractual terms which deal with it. These protocols would give control of the cryptographic keys for operating the property to the person who rightfully owns that property, based on the terms of the contract. In the most straightforward implementation, the car can be rendered inoperable unless the proper challenge-response protocol is completed with its rightful owner, preventing theft. But if the car is being used to secure credit, strong security implemented in this traditional way would create a headache for the creditor - the repo man would no longer be able to confiscate a deadbeat's car. To redress this problem, we can create a smart lien protocol: if the owner fails to make payments, the smart contract invokes the lien protocol, which returns control of the car 
As per claim 39, Ranganathan in view of Evered teaches the method of claim 33, wherein the plurality of associated rules includes rules for increasing or decreasing the trust score of a group (Ranganathan, [0068-69]).
As per claim 40, Ranganathan in view of Evered teaches the method of claim 28, wherein the computer network is related to an area of interest among a plurality of users (Merchant device 440, which can be similar to client device 410, may be maintained by one or more service providers ( e.g., merchant sites, auction site, marketplaces, social networking sites, etc.) offering various items, such as products and/or services, through stores created through the service provider or their websites. Ranganathan, [0082]).
As per claim 41, Ranganathan in view of Evered teaches the method of claim 28, but does not teach wherein each of the trust scores is encrypted, Ballard however teaches wherein each of the trust scores is encrypted (FIG. 4 illustrates the rudimentary communications 30 between the GRP 22 and a sensor 32. When it is desired to initiate an identity authentication session, the sensor 32 transmits an encrypted multi-field request, which includes, among other items, the ID, serial number and the trust level of the sensor 32. Ballard, Column 14, lines 29-34).
MOTIVATION: need exists for a method of associating the level of security required by the situation, with a trust level of the identification sensor which senses a person's unique characteristics (Ballard, Column 2, line 67 - Column 3, lines 1-2).

MOTIVATION: to efficiently distribute and manage a group key in generic ad hoc networks and Internet of Things, while reducing the computational overhead and network traffic due to group membership changes caused by users’ joins and leaves (Veltri, ABSTRACT).

As per claim 43, Ranganathan in view of Evered teaches the method of claim 28, but does not teach monetizing a portion of the records in the blockchain, Nakamoto however teaches further comprising monetizing a portion of the records in the blockchain by requiring a payment from an electronic device to access such portion of the records (The incentive can also be funded with transaction fees. Nakamoto, page 4).
MOTIVATION: If the output value of a transaction is less than its input value, the difference is a transaction fee that is added to the incentive value of the block containing the transaction (Nakamoto, page 4).

MOTIVATION: He ought to find it more profitable to play by the rules, such rules that favour him with more new coins than everyone else combined, than to undermine the system and the validity of his own wealth. (Nakamoto, page 4).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLEG KORSAK/
Primary Examiner, Art Unit 2492